DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meisner et al. (4,348,055).
Meisner et al. discloses a system for automatically sealing a vehicle mounted vessel comprising an open-to vessel (12) configured to haul a load that includes liquid.  The claim only requires the ability to haul a load that includes liquid.  Vessel (12) is able to do this due to its bowl-like shape, as shown in Figure 2.  A tailgate plate (52) is operable to mate with a sealing surface around an opening at the end of the vessel (12), as shown in Figure 2 and disclosed on lines 30-35 of column 2.  An automatic tailgate operating mechanism (20,22,24,30,34) is configured to place the tailgate plate (52) against the opening and move the tailgate plate toward the sealing surface when lowering the vessel (12) from a dumping position, as shown in Figure 2.  In reference to claim 2, the open-top vessel is a truck body of a dump truck, as shown in Figure 2.  In reference to claim 2, the open top vessel is a container that is removable from a vehicle, as shown in Figure 2.  In reference to claim 4, the automatic tailgate operating mechanism (20,22,24,30,32) includes a pair of arms configured to raise and lower the tailgate plate (52), as shown in Figures 1-3.  In reference to claim 5, the automatic tailgate operating mechanism includes a connector (54)extending from one arm (22) to the other arm (24) so as to form a U-shaped mechanism, as shown in Figures 2 and 3 and disclosed on lines 66-68 of column 2.  In reference to claim 6, each arm (22,24) is coupled to a respective side of the tailgate plate, as shown in Figures 2 and 3 and disclosed on lines 66-68 of column 2.  In reference to claim 16, the automatic operating mechanism moves the tailgate plate (52) against the opening of the open top vessel (12) and toward a sealing surface around the opening when the vessel (12) is lowered from the dumping position.  In reference to claim 20, the tailgate plate (52) is pushed against the sealing surface by the weight of the automatic operating mechanism to maintain a seal between the vessel (12) and the tailgate plate (52) due to the linkage connecting the tailgate plate (52) to the vessel (12), as shown in Figures 1 and 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (4,348,055) in view of Brown (3,958,829).
Meisner et al. does not disclose the catch.
Brown teaches providing a catch, hook (18), on the vessel (14) to receive a pin (132) that extends laterally from a lower end of the tailgate plate (16), as shown in Figure 1.  In reference to claim 17, a first phase has the tailgate plate (16) hanging before engaging catch (18), as shown in Figure 1.  In reference to claim 18, a second phase has the tailgate plate moving towards the sealing surface around the rear opening of the vessel when engaged with the catch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a catch on the vessel and a laterally extending pin on the lower end of the tailgate plate of Meisner et al., as taught by Brown, to secure the tailgate plate in the closed position to reduce material loss when driving.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (4,348,055) in view of Poudrier (US 2007/0063526).
Meisner et al. does not disclose the seal.
Poudrier teaches providing a seal (17) on a tailgate plate to engage a sealing surface (20)  of a vessel (10), as disclosed in paragraph [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a seal on the tailgate plate of Meisner et al., as taught by Poudrier, to improve the seal between the tailgate plate and the vessel to reduce material loss and reduce noise caused by the tailgate plate vibrating on the vessel.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (4,348,055) in view of FR 492,710.
Meisner et al. does not disclose the restraint.
FR 492,710 teaches providing a restraint (v) to the lower end of the tailgate plate (2) to restrict movement, as shown in Figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a restraint to the lower end of the tailgate plate of Meisner et al., as taught by FR 492,710, to restrict movement of the tailgate plate to prevent unwanted movement that could be a safety hazard. 
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 26, 2022